       Case 3:19-cv-00013-SLH-LPL Document 66 Filed 01/15/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                             )
 DONALD ANSON,                               )       Civil Action No. 19 – 13J
                                             )
                      Plaintiff,             )
                                             )       District Judge Stephanie L. Haines
                     v.                      )       Magistrate Judge Lisa Pupo Lenihan
                                             )
 UNITED STATES OF AMERICA, et                )
 al.,                                        )
                                             )
                       Defendants.

                                             ORDER

       A Motion for Summary Judgment has been filed by the remaining Defendant. (ECF No.

62.) Along with the Motion, the Defendant filed a Brief in Support thereof and a Concise

Statement of Material Facts with an Appendix. (ECF Nos. 63-65.) Accordingly,

       IT IS HEREBY ORDERED that Plaintiff shall be allowed until February 17, 2021 to

file his response in opposition to Defendant’s Motion for Summary Judgment.

       IT IS FURTHER ORDERED that no extensions will be granted without just cause.

       IT IS FURTHER ORDERED that Plaintiff is advised that his response to the motion

may include opposing or counter-affidavits (executed by Plaintiff or other persons) which have

either been sworn to under oath (notarized) or include at the end of the document, immediately

before the Plaintiff’s signature, the following in accordance with 28 U.S.C. § 1746: “I declare

under penalty of perjury that the foregoing is true and correct. Executed this    day of

______, 20     .”

       IT IS FURTHER ORDERED that all affidavits, opposing or counter-affidavits must be

based upon the personal knowledge of the person executing the affidavit; that no affidavit,
                                                 1
       Case 3:19-cv-00013-SLH-LPL Document 66 Filed 01/15/21 Page 2 of 4




amended complaint, pretrial narrative or other document containing Plaintiff’s allegations will be

considered when determining the motion for summary judgment unless it has been notarized

before a notary public or unless it contains a declaration under penalty of perjury as set forth

above; that Plaintiff may attach to his affidavits copies of any depositions, answers to

interrogatories, institutional records or other documents he wishes this court to consider when

addressing the summary judgment motion; and that the motion for summary judgment will be

evaluated under the procedure standard set forth in Rule 56 of the Federal Rules of Civil

Procedure; and that failure to respond may result in entry of judgment against him.

       IT IS FURTHER ORDERED that Plaintiff shall comply with Local Rule 56.C by filing

his brief in response, concise counter statement of facts and any appendix, as described below:

       C. Opposition Requirements. Within 30 days of service of the motion for
       summary judgment, the opposing party shall file:

               1. A Responsive Concise Statement: A separately filed concise
               statement, which responds to each numbered paragraph in the
               moving party's Concise Statement of Material Facts by:

                       (a) admitting or denying whether each fact
                       contained in the moving party's Concise Statement
                       of Material Facts is undisputed and/or material;

                       (b) setting forth the basis for the denial if any fact
                       contained in the moving party's Concise Statement
                       of Material Facts is not admitted in its entirety (as to
                       whether it is undisputed or material), with
                       appropriate reference to the record (See LCvR
                       56.B.1 1 for instructions regarding format and
                       annotation); and



1 The pertinent portion of LCVR 56.B.1 reads: “A party must cite to a particular pleading,
deposition, answer to interrogatory, admission on file or other part of the record supporting the
party’s statement, acceptance, or denial of the material fact.”
                                                  2
        Case 3:19-cv-00013-SLH-LPL Document 66 Filed 01/15/21 Page 3 of 4




                       (c) setting forth in separately numbered paragraphs
                       any other material facts that are allegedly at issue,
                       and/or that the opposing party asserts are necessary
                       for the court to determine the motion for summary
                       judgment;

                2. Memorandum in Opposition: The memorandum of law in
                opposition to the motion for summary judgment must address
                applicable law and explain why there are genuine issues of
                material fact to be tried and/or why the moving party is not entitled
                to judgment as a matter of law; and

                3. Appendix: Documents referenced in the Responsive Concise
                Statement shall be included in an appendix. (See LCVR 56.B.32
                for instructions regarding the appendix).

         IT IS FURTHER ORDERED that, pursuant to Local Rule 56.E, alleged material facts

set forth in the moving party’s Concise Statement of Material Facts or in the opposing party’s

Responsive Concise Statement, which are claimed to be undisputed, will for the purpose of

deciding the motion for summary judgment be deemed admitted unless specifically denied

or otherwise controverted by a separate concise statement of the opposing party. See Enigh

v. Miller, Civil No. 08-1726, 2010 WL 2926213 (W.D. Pa. July 23, 2010) (collecting cases).

         IT IS FURTHER ORDERED that should Plaintiff fail to comply with this order, the

Court will consider dismissal of this action for failure to prosecute.

         Dated: January 15, 2021.

                                                      /s/ Lisa Pupo Lenihan
                                                      Lisa Pupo Lenihan
                                                      United States Magistrate Judge

2   LCVR 56.B.3 reads as follows:

         Appendix. Documents referenced in the Concise Statement shall be included in
         an appendix. Such documents need not be filed in their entirety. Instead, the
         filing party may extract and highlight the relevant portions of each referenced
         document. Photocopies of extracted pages, with appropriate identification and
         highlighting, will be adequate.
                                                  3
      Case 3:19-cv-00013-SLH-LPL Document 66 Filed 01/15/21 Page 4 of 4




Cc:   Donald Anson
      401 Seneca Manor Drive
      Apt. 1618
      Rochester, NY 14621

      Counsel for Defendants
      (Via CM/ECF electronic mail)




                                      4
